Citation Nr: 0610269	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  01-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for total disability 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The appellant had active military service from July 1969 to 
September 1971, with service in the Republic of Vietnam from 
February 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

When last before the Board in August 2003, the case was 
remanded for further development.

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has reported a stressor of witnessing a post-
suicidal body in service, one examiner has reported PTSD 
partially as a result of this stressor, another examiner has 
challenged the stressor as being verified, but has found 
PTSD.

2.  The stressor event is reasonably verified, and, based on 
the evidence on file, it is as likely as not that PTSD is 
present at least in part as a result of the in-service 
stressor.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in service.  38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the action below on the matter of service 
connection, which is taken as a complete grant of the benefit 
sought, no additional notice or development under the 
Veterans Claims Assistance Act of 2000 or the Dingess case is 
indicated.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  In that case is was 
indicated that notice to the veteran should include 
information concerning increased ratings and effective dates.  
The Board is not adjudicating those matters herein, notice 
will be provided by the RO as they contemplate assignment of 
the rating to be assigned and the effective date of that 
rating.  If appellant disagrees with the RO action he can 
thereafter appeal those matters.  In this case, there is no 
prejudice as this is a complete grant as to this issue.

In this case, the veteran contends that he has PTSD that is 
related to a witnessed post-suicidal body he saw in Vietnam.  
He reports that he and other soldiers saw the body of someone 
named "Fritz" in September 1970, right after he shot 
himself.  Attempts at verification of this stressor revealed 
that a member of the appellant's unit named "F***h" was 
listed as deceased by self-inflicted wounds in December 1970.  
The death was said to be in "Ben Hoa" and the veteran has 
reported that the death was in "Long Binh."  Research 
conducted by the Board seems to indicate that Long Binh was a 
military designation for a part of Ben Hoa.  

In view of the essential similarities in the claimed stressor 
and the verified event, the undersigned concludes that the 
stressor is essentially confirmed.  The veteran and his 
friends may well have called this individual "Fritz."  It 
appears that the location is essentially confirmed, and it is 
noted that the veteran's unit was there at that time.  The 
matter of the difference between September or December of 
1970, when the event is being recalled 20-30 years later 
hardly discounts the appellant's credibility significantly.

Having concluded that the stressor was verified, the next 
matter is whether the stressor is sufficient to warrant the 
diagnosis.  Evidence on this point reasonably suggests that 
there is.  Medical records in 1994 and 1995 reveal that the 
veteran sought psychiatric treatment following a traumatic 
event at his work.  After evaluating the veteran, it was 
concluded that his psychiatric impairment, ultimately labeled 
PTSD was provoked or brought to the front by the event at 
employment, but that the disorder had started in Vietnam and 
been latent in the post-service period.  Reference is made in 
some of these records to the death of a fellow soldier, 
presumably the suicide, as being the most troubling event.

VA records through the years have revealed treatment off and 
on for what as been labeled as PTSD.  The most recent 
psychiatric exam diagnoses PTSD but concludes that it is due 
to the post-service employment event, and other post-service 
events and is not related to the in-service incident.  That 
examiner did not conclude that the claimed stressor had been 
verified.  Thus, that examiner discounted the 1994 and 1995 
evidence concerning the latent PTSD that was provoked by the 
work trauma.  As noted, the undersigned concludes that the 
stressor has essentially been verified.

With the verification of the stressor and the diagnosis, it 
is concluded that the evidence is essentially in balance.  In 
such cases a reasonable doubt is raised, which is resolved 
herein in favor of the appellant.


ORDER

Resolving reasonable doubt in the appellant's favor service 
connection for PTSD is granted.


REMAND

In view of the action taken above, further development on the 
TDIU issue is indicated.  Additionally, the RO will undertake 
to assign the initial rating(s) for the PTSD and the 
effective date(s) for those rating(s).  Initial notice 
pursuant to Dingess is needed prior to that development.  The 
Board is precluded from undertaking these actions on an 
initial matter.



In view of the foregoing, the TDIU rating is REMANDED for the 
following action:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), for the TDIU 
claim as well as for disability rating and 
effective date claims as needed.  

2.  The RO should undertake additional 
adjudication of the TDIU issue.  This will 
include assignment of disability rating(s) 
and effective date(s) for the PTSD.  

Thereafter, to the extent the benefits sought are not 
granted, appellant and his representative should be provided 
with a supplemental statement of the case as to the TDIU 
issue.  They should be provided an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration if in order.  The 
Board intimates no opinion as to the outcome of this issue by 
that action taken herein.  The purpose of this remand is to 
comply with due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


